Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Foley, J.), both imposed November 8, 2010, upon his pleas of guilty, on the ground that the sentences were excessive.
Ordered that the sentences are affirmed.
The defendant’s valid waivers of his right to appeal preclude review of his contention that the sentences imposed were excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 735 [1998]; People v Santos, 98 AD3d 590 [2012]). Eng, P.J., Mastro, Dickerson, Lott and Miller, JJ., concur.